Citation Nr: 0014867	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  99-02 370	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

What evaluation is warranted for the residuals of a right 
knee injury from October 2, 1996?

REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from October 1993 to 
October 1996.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating action of the Seattle, 
Washington Regional Office of the Department of Veterans 
Affairs (VA), which, in pertinent part, granted service 
connection and assigned a noncompensable evaluation for 
residuals of a right knee injury.  The veteran currently 
resides within the jurisdiction of the Buffalo, New York 
Regional Office (RO).  


REMAND

The veteran contends that the service-connected residuals of 
a right knee injury are more severe than the current rating, 
assigned following the initial grant of service connection, 
indicates.  The United States Court of Appeals for Veterans 
Claims (Court) has held that, when a veteran claims a 
service-connected disability has increased in severity, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  Inasmuch as the veteran has submitted a well-
grounded claim, VA is obligated to assist him in the 
development of that claim.  38 U.S.C.A. § 5107(a) (West 
1991).  

Medical evidence associated with the claims folder includes 
private treatment reports, dated in January and February 
1999, detailing treatment for right knee complaints following 
a work-related injury.  Records of any current treatment of 
the disability for which the veteran is seeking increased 
compensation may be highly probative with respect to his 
appeal; however, it is unclear whether complete treatment 
records have been obtained in this case.  The duty to assist 
the veteran in obtaining and developing available facts and 
evidence to support his claim includes obtaining treatment 
records to which the veteran has referred.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

The development of facts also includes a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Unfortunately, although the veteran was afforded a VA 
examination in November 1997, that examination was inadequate 
for rating purposes.  In this regard, any examination of a 
musculoskeletal disability done for rating purposes must 
include consideration of all factors identified in 38 C.F.R. 
§§ 4.40, 4.45 (1999).  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Additionally, because the diagnostic codes used to 
rate the veteran's right knee disability are cast in large 
measure in terms of limitation of motion, any examination for 
rating purposes must be expressed in terms of the degree of 
additional range-of-motion loss due to any pain on use, 
incoordination, weakness, fatigability, or pain during flare- 
ups.  Id.

Accordingly, the examination ordered on remand should include 
medical determinations on whether the right knee exhibits 
pain with use, weakened movement, excess fatigability, 
incoordination, or any other functionally disabling symptom.  
Additionally, and most importantly, these determinations 
should be expressed in terms of additional range-of-motion 
loss beyond that already demonstrated clinically.  In other 
words, any functional loss found, such as the pain complained 
of by the veteran, must be quantified as additional loss of 
motion.  Id.

The Board further notes that the nature and extent of 
disabling manifestations related to the veteran's right knee 
disability are unclear.  Although the RO has rated the 
veteran's right knee disability under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1999), pertaining to recurrent 
subluxation or lateral instability, the VA examiner noted no 
signs of instability in November 1997.  X-ray studies 
conducted as part of the VA examination were interpreted as 
normal; however, a January 1999 entry in the private 
treatment records included the notation that the veteran had 
a history of right knee problems which "either constitutes 
D[egenerative] J[oint] D[isease] or a prior tendinitis 
[sic]."  

As noted in opinions of the VA General Counsel (VAOPGCPREC 
23-97 and 9-98), a claimant who has arthritis and 
subluxation/instability of a service-connected knee may 
receive separate evaluations under Diagnostic Codes 5257 and 
5003 (and therefore 5010), relative to arthritis.  As the 
presence of arthritis or the extent of any instability or 
subluxation is unclear, the Board finds that another 
examination should be conducted.  

If the VA examination undertaken on remand shows instability 
or subluxation or arthritis related to the service-connected 
residuals of the right knee injury, the RO must consider all 
applicable diagnostic codes.  The Board points out that among 
the diagnostic codes possibly applicable to the knee, Codes 
5260 and 5261 are based essentially on range of motion.  Thus 
the RO must insure that the examination conducted on remand 
adequately portrays the extent of functional loss due to pain 
on use or due to flare-ups.  Id. 

Finally, the Board points out that the Court has made a 
distinction between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection, and a claim for an increased rating of a service-
connected condition.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  On 
remand, the RO should consider a staged rating and explain, 
with applicable effective date regulations, any change in the 
evaluations during the appeal period.  

Thus, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated him for 
right knee complaints since January 1999.  
After securing any necessary release, the 
RO should attempt to obtain copies of all 
records from the identified treatment 
sources.

2.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and extent of all current 
disability of the right knee.  The claims 
folder must be made available to the 
examiner prior to the examination.  All 
indicated testing should be conducted.  
The examination report should fully set 
forth the current complaints, pertinent 
clinical findings, and diagnoses 
affecting the right knee.  Whether there 
is lateral instability and/or recurrent 
subluxation should also be indicated.  
The examiner should also state whether 
any x-ray findings of arthritis in the 
right knee are residual of the service-
connected right knee injury.  

In accordance with DeLuca, the 
examination report must cover any 
weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, pain with 
use, and provide an opinion as to how 
these factors result in any limitation of 
motion.  If the veteran describes flare- 
ups of pain, the examiner must offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If the examiner is unable 
to offer an opinion as to the nature and 
extent of any additional disability 
during a flare-up, that fact must be so 
stated.  The examination report should be 
typed.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken. 

4.  Thereafter, the RO should again 
review the veteran's claim.  This should 
include documenting their consideration 
of the assignment of a staged rating, 
taking into consideration all applicable 
diagnostic codes, DeLuca and the General 
Counsel opinions.  The assignment of any 
staged rating should reflect 
consideration of the effective date 
regulations and an explanation of the 
reason for the effective date.  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


